Citation Nr: 1600593	
Decision Date: 01/07/16    Archive Date: 01/21/16

DOCKET NO.  10-26 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for residuals of a gunshot wound, mild, left knee and left leg, rated as 10 percent disabling prior to July 16, 2015 and as 20 percent disabling thereafter.   

2.  Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from January 1944 to December 1945.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The issue of entitlement to an increased rating for residuals of a gunshot wound, mild, left knee and left leg was remanded in March 2014, October 2014, and March 2015.

The issue of entitlement to an initial compensable rating for hearing loss was denied by the Board in October 2014.  In June 2015, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's decision.  

The Veteran presented testimony at a Board hearing in February 2014.  A transcript of the hearing is associated with the Veteran's claims folder. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to an initial compensable rating for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

Throughout the rating period on appeal, the Veteran's residuals of a gunshot wound, mild, left knee and left leg has been manifested by moderately severe symptoms to Muscle Group XIV.


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation of 30 percent, but no higher, for the Veteran's service-connected residuals of a gunshot wound, mild, left knee and left leg have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 5314 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

In an October 2009 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2014) and 38 C.F.R. § 3.159(b) (2015).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2015).  VA has done everything reasonably possible to assist the Veteran with respect to the claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2015).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was given VA examinations in November 2009, May 2011, and July 2015, which are fully adequate.  The duties to notify and to assist have been met.  

Further regarding the duty to assist, the United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings:  The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

At the hearing the undersigned identified the issues, sought information as to treatment to determine whether all relevant records had been obtained, and sought information as to any changes in the disabilities since the last examination.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant. 

Increased Ratings

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

Muscle injuries are evaluated pursuant to the criteria at 38 C.F.R. §§ 4.55, 4.56, and 4.73. For rating purposes, the skeletal muscles of the body are divided into 23 muscle groups in 5 anatomical regions. 38 C.F.R. § 4.55(b).  The specific bodily functions of each group are listed at 38 C.F.R. § 4.73. 

The severity of the muscle disability is determined by application of criteria at 38 C.F.R. § 4.56.  First, an open comminuted fracture with muscle or tendon damage will be rated as severe, unless (for locations such as the wrist or over the tibia) the evidence establishes that the muscle damage is minimal.  38 C.F.R. § 4.56(a). A through and through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged.  38 C.F.R. § 4.56(b).  For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement.  38 C.F.R. § 4.56(c). 

Under diagnostic codes 5301 to 5323, muscle injury disabilities are rated as slight, moderate, moderately severe, or severe according to criteria based on the type of injury, the history and complaint, and objective findings.  38 C.F.R. § 4.56(d). 

A slight muscle disability is one where the injury was a simple wound of muscle without debridement or infection.  The service department record would show a superficial wound with brief treatment and return to duty.  There would be healing with good functional results.  There are no cardinal signs or symptoms of muscle disability as denied in 38 C.F.R. § 4.56(c).  Objectively, there would be a minimal scar, with no evidence of fascial defect, atrophy, or impaired tonus.  There would be no impairment of function, or metallic fragments retained in muscle tissue.

A moderate muscle disability is one where the injury was either through and through, or a deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without the effect of high velocity missile, residuals of debridement, or prolonged infection.  The service department record (or other evidence) would show in service treatment for the wound.  There would be a consistent complaint of one or more of the cardinal signs or symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c), particularly a lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  Objectively, the entrance (and if present, exit) scars would be small or linear, indicating short track of missile through muscle tissue.  Some loss of deep fascia or muscle substance, or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side would be present. 

A moderately severe muscle disability is one where the injury was either through and through, or a deep penetrating wound by a small high velocity missile or large low velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intramuscular scarring.  The service department record (or other evidence) would show hospitalization for a prolonged period for treatment of the wound.  There would be a consistent complaint of cardinal signs or symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c), and, if present, an inability to keep up with work requirements.  Objectively, the entrance (and if present, exit) scars would indicate the track of missile through one or more muscle groups.  There would be indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  Tests of strength and endurance compared with sound side demonstrate positive evidence of impairment. 

A severe muscle disability is one where the injury was either through and through, or a deep penetrating wound due to a high velocity missile, or large or multiple low velocity missiles, or one with a shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intramuscular binding and scarring.  The service department record (or other evidence) would show hospitalization for a prolonged period for treatment of the wound.  There would be a consistent complaint of cardinal signs or symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c), which would be worse than that shown for moderately severe injuries, and, if present, an inability to keep up with work requirements.  Objectively, there would be ragged, depressed and adherent scars, indicating wide damage to muscle groups in the missile track.  Palpation would show loss of deep fascia or muscle substance, or soft flabby muscles in the wound area.  Muscles would swell or harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side would indicate severe impairment of function.  If they happen to be present, the following would also be signs of severe muscle injury:  (A) x-ray evidence of minute multiple scattered foreign bodies indicating intramuscular trauma and explosive effect of missile.  (B) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle.  (C) Diminished muscle excitability to pulsed electrical current in electrodiagnostic tests.  (D) Visible or measurable atrophy.  (E) Adaptive contraction of an opposing group of muscles.  (F) Atrophy of muscle groups not in track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle.  (G) Induration or atrophy of an entire muscle following simple piercing by a projectile.

In this case, the Veteran's service-connected residuals of a gunshot wound, mild, left knee and left leg were originally rated by the RO under the provisions of Diagnostic Code 5314.  Under this regulatory provision, a rating of 40 percent is warranted for a severe muscle disability to Muscle Group XIV.  A rating of 30 percent is warranted for a moderately severe muscle disability.  A rating of 10 percent is warranted for a moderate severe muscle disability.  A rating of 0 percent is warranted for a moderately severe muscle disability.

However, in a September 2015 rating decision, the RO granted an increased rating (from 10 percent to 20 percent) effective July 16, 2015 pursuant to Diagnostic Code 5311-5312.  Under these regulatory provisions, a rating of 30 percent is warranted for a severe muscle disability to Muscle Group XI.  A rating of 20 percent is warranted for a moderately severe muscle disability.  A rating of 10 percent is warranted for a moderate severe muscle disability.  A rating of 0 percent is warranted for a moderately severe muscle disability.

The service records reflect that in October 1944, the Veteran was treated for shell fragment wounds (SFW) to the left knee and left leg (VBMS, 5/31/50, pgs. 10-14).  There was debridement of the wounds.  Treatment included "lying 30 days."  (VBMS, 5/31/50, p. 14).     

The Veteran underwent a VA examination in November 2009.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran reported that the disability was diagnosed as asymptomatic gunshot wound, mild, left knee, left leg.  The location of the disability was the left knee.  The injury was due to 60 mm. mortar shrapnel.  The wound was deep and penetrating.  He received treatment including hospitalization.  The extent of the injury involved bone and leg flesh wounds.  The injury did not involve blood vessels, fascia, or nerves.  He reported constant pain.  The pain travelled to the hip and low back.  He described the pain as aching, sharp, and cramping.  He described the severity of the pain as 10/10.  It could be exacerbated by physical activity and stress.  It was relieved by rest and by Etodolac.  As a result of the muscle injuries, the Veteran reported loss of strength, weakness, easy fatigability, pain, impairment of coordination, and inability to control movement.  There were no complications from the muscle injuries.  The injuries affected body functioning in that there was stress to his back and hip from pain, and balance was lost.  He stated that he cannot keep up with his normal work requirements because he had to slow or stop activity due to pain.  He reported difficulty walking for any distance or on any terrain.

Upon examination, there was a 2 cm. by 1 cm. scar on the left knee.  The Veteran's posture was normal and he walked with a normal gait.  The Veteran's legs were both the same length.  He did not require any assistive device for ambulation.  The examiner stated that the affected muscle group was XIV.  Palpation of the muscle did not reveal loss of deep fascia, impairment of muscle tone and loss of muscle.  The wound on the left knee was 2 cm. by 2 cm.  There was no corresponding exit wound present.  There was no adherence of the underlying structures.  There was no intermuscular scarring present.  There was no adhesion to the bone.  Range of motion of the left knee and left hip was within normal limits.  

The joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  The medial/lateral collateral ligament stability tests, the anterior/posterior cruciate ligament stability tests, and the medial/lateral meniscus stability tests were all within normal limits.  

The examiner found that there was no change in the Veteran's diagnosis.  X-rays revealed a normal left knee with no evidence of fracture, dislocation, subluxation, or foreign body.  

The Veteran submitted a December 2009 correspondence from his daughter-in-law, who stated that she and her husband continuously helped him with numerous chores, shopping, and repairs.  She stated that his walking was limited due to pain in his knees and legs.  

The Veteran underwent a VA examination in May 2011.  The examiner stated that the muscles involved were right and left thigh Muscle Groups XIV (especially rectus femoris and sartorius) and XV mesial thigh group (adductor muscles and gracilis).  Regarding the initial severity of the injury, the Veteran stated that he was unable to participate in other invasions such as D-Day (although the Board notes that D-Day occurred four months prior to the Veteran's October 1944 injury), the Battle of the Bulge, etc.  He stated that he did fight later in France.  The examiner stated that there were no associated bone, nerve, vascular, or tendon injuries.  The Veteran's symptoms included pain, decreased coordination, increased fatigability, weakness, and uncertainty of movement.  He reported that he sometimes required the use of a cane to walk because he simply did not have strength, and because he felt his knees and hips were "giving away."

The Veteran reported constant pain that was not relieved by any medications.  He stated that his gait was sometimes "wobbly."  However, the examiner noted that on the day of the examination, his gait was normal, though mildly wide based as he wore boots.  He denied flare-ups as the pain was constant.  He stated that his symptoms on the day of the examination (weakness and pain from the joints and
muscles) were typical for him.  

The examiner stated that there was no injury to Muscle Group XIII and that strength was measured at 4.  As to Muscle Group XIV, the Veteran had an injury to the sartorius, and rectus femoris muscles.  Strength was 3; and there was tissue loss.  Likewise with Muscle Group XV, the Veteran had an injury to adductor longus, adductor brevis, adductor magnus, and gracilis muscles.  Strength was 3; and there was tissue loss.  The examiner noted that there was also residual nerve damage.  There was lack of sensory supply as demonstrated by loss of feeling with testing by monofilament and tuning fork testing in the in the right and left thighs in
distribution of both obturator nerves.  The examiner noted that therefore, there is lack of sensory and vibration in the obturator nerve distribution of both inner thighs. Reflexes were 2+ bilaterally in both lower extremities.  There was normal pinprick proprioception otherwise noted in all extremities.  There was loss of deep fascia or muscle substance.  

The Veteran achieved active range of motion of the left knee from 0 to 120 degrees.  There Veteran achieved extension to 0 degrees.  There was no additional limited range of motion on repetitive use of joints due to pain fatigue weakness or lack of endurance.  There was normal A-P stability, and lateral stability.  There was no effusion or meniscal signs.  There was mild crepitus.  X-rays revealed marginal degenerative joint disease, otherwise negative.  There were also arthritic changes in the left hip; but no acute fracture or dislocation was noted.  X-rays of the left tibia and fibula were normal.  

The Veteran was diagnosed with damage to Muscle Group XIV (especially rectus femoris and sartorius muscles) with mild atrophy, pain, retained metallic fragments, and effects of associated joints; and damage to Muscle Group XV (especially mesial thigh group adductor muscles and gracilis ) with mild atrophy, weakness, retained metallic fragments, pain, and effects of the associated joints.  

The Veteran also underwent a VA examination in August 2014.  However, the Board finds the medical findings to be no probative value.  As noted in the October 2014 remand, the examiner found that the Veteran does not have, and never did have, an injury to a muscle group of the pelvic girdle, thigh, foot, or leg (VAE p. 18).  The examiner also found no visible scars or palpable deformities of the lower left extremity (VAE pgs. 23, 27).  He found that decreased range of motion and notable examination findings were commensurate with age, and not a gunshot wound.  He noted that the Veteran was diagnosed with a gunshot wound in November 2002 and November 2009, but the 1944 health records clearly reflect that the left leg/knee conditions are the result of a mortar shell/shrapnel injury (and not a gunshot wound).  

The Board notes that the findings of the August 2014 VA examiner are inconsistent with the record insofar as the Veteran had already been service connected for asymptomatic residuals of gunshot wound, mild, left knee, left leg.  

The Veteran underwent another VA examination in September July 2015.  The examiner reviewed the claims file in conjunction with the examination.  The examiner noted that the Veteran had shrapnel wounds to his left knee (VBMS, 9/2/15, p. 27).  The examiner stated that the Veteran had an injury to Muscle Groups XI (muscles of the foot, ankle, and calf) and XII (anterior muscles of the leg).  He stated that the Veteran did not have an injury to Muscle Groups XIII (posterior thigh/hamstring) or XIV (anterior thigh muscles).  The examiner stated that the entrance and exit scars were small or linear, indicating short track of missile through muscle tissue.  He also had some adherence of well-healed scars without tenderness.  The muscle injuries affected muscle substance and function in the form of some loss of muscle substance, visible or measurable atrophy, and atrophy of muscle group XI and XII not in track of the shrapnel wound, but distal to the injury suggesting proximal nerve injury of a radicular nature rather than local wound residual.  The left leg also had mild impairment due to weakness in Muscle Group XI and XII.  He also had moderate impairment from a lowered threshold of fatigue at Group XI and XII.  He had moderately severe impairment due to pain and fatigue in Groups XI and XII.  He had mild impairment of coordination in Groups XI and XII.  Muscle strength was 3/5 in Muscle Groups XI and XII.  The normal side was measured at 34 cm. and the atrophied side was measured at 31.5 cm.  The Veteran used a cane constantly for back and left knee conditions.  The examiner noted that the functional impact was pain with movement, especially walking.  He had limited mobility due to osteoarthritis and back pain, which made it difficult to define how much loss of function was due to left knee trauma residuals.  The examiner opined that most of the left knee pain was due to radiculopathy, and would account for the fewer physical signs of injury for the degree of pain expressed.  The examiner then stated that there was no change in the service connected condition.  However, he then stated that the muscle groups affected were XI and XII and that the severity to both groups was moderate.     

The RO issued a September 2015 rating decision in which it increased the Veteran's rating from 10 percent to 20 percent.  It noted a record of consistent complaints of cardinal signs and symptoms of muscle disability as defined in 38 CFR §4.56(c), and evidence of inability to keep up with work requirements.  It found objective evidence of small entrance scars, indicating short track of missile through muscle tissue; and some loss of muscle substance and loss of power when compared to the sound side.  Based on the premise that the Veteran's muscle injury was moderately-severe, it granted a 20 percent rating under Diagnostic Code 5311 (governing Muscle Group XI).

Analysis

First and foremost, the Board finds that Diagnostic Code 5314 is the most appropriate code for rating the Veteran's disability.  When service connection was granted in July 1950, the rating decision did not specify under which rating criteria the Veteran was rated.  However, in rating decisions dated February 2003, June 2003, and January 2010, the RO rated the Veteran's disability under Diagnostic Code 5314 (governing Muscle Group XIV).  Likewise, the RO rated the Veteran under Diagnostic Code 5314 in a June 2010 statement of the case, and in supplemental statements of the case dated August 2013 and February 2015.  The November 2009 and May 2011 VA examiners both identified Muscle Group XIV as the affected group.  

In October 2014, the Board remanded the claim for a new VA examination.  It specifically stated that "The examiner should note that the Veteran has been service connected for an injury to the left knee/leg, and that a May 2011 VA examiner has diagnosed injuries to Muscle Groups XIV and XV.  Findings that contradict these should be fully explained."  [Emphasis in original].  The Veteran underwent a VA examination in July 2015.  The examiner, on one hand, stated that there was no change in the service connected condition (which up to that point had been rated under Diagnostic Code 5314).  On the other hand, the examiner found that the affected muscle groups were XI and XII.  These findings contradicted the findings of the November 2009 and May 2011 VA examiners.  However, the July 2015 report did not reconcile these contradictory findings.  

The Board finds that rather than remanding the claim a fourth time, that the Veteran should be afforded the benefit of the doubt, and his disability should be rated under Diagnostic Code 5314 (which is more favorable).         

Under Diagnostic Code 5314, a 30 percent rating is warranted for a moderately-severe muscle injury to Muscle Group XIV.  A moderately severe muscle disability is one where the injury was either through and through, or a deep penetrating wound by a small high velocity missile or large low velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intramuscular scarring.  The service department record (or other evidence) would show hospitalization for a prolonged period for treatment of the wound.  There would be a consistent complaint of cardinal signs or symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c), and, if present, an inability to keep up with work requirements. Objectively, the entrance (and if present, exit) scars would indicate the track of missile through one or more muscle groups.  There would be indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  Tests of strength and endurance compared with sound side demonstrate positive evidence of impairment. 

The service treatment records here reflect that the Veteran was treated for wounds to the left knee and left leg.  There was debridement of the wounds and treatment included "lying 30 days."  The Veteran has stated that this was 30 days lying in the hospital.  Moreover, the November 2009 VA examiner noted that the wound was deep penetrating and that the Veteran was hospitalized for it.  The November 2009 VA examiner noted that as a result of the muscle injuries, the Veteran reported loss of strength, weakness, easy fatigability, pain, impairment of coordination, and inability to control movement.  The Veteran stated that he could not keep up with his normal work requirements because he had to slow or stop activity due to pain.  He reported difficulty walking for any distance or on any terrain.  Although palpation of the muscle did not reveal loss of deep fascia, the May 2011 VA examiner did find that there was loss of deep fascia or muscle substance.  Consequently, the Veteran's SFW to the left knee, left leg is best categorized as moderately-severe throughout the appeal period.  Pursuant to Diagnostic Code 5314, a 30 percent rating is warranted for a moderately-severe disability to Muscle Group XIV.    

In order to warrant a rating in excess of 30 percent, the Veteran's disability would have to be manifested by a severe muscle injury to Muscle Group XIV.  

The Board finds no evidence of muscles swelling or hardening abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side do not indicate severe impairment of function.  

The Board has also considered a rating in excess of 30 percent under Diagnostic Codes 5256-5263.  However, a rating in excess of 30 percent is only warranted for ankylosis of the knee (Diagnostic Code 5256) or extension of the leg limited to 30 degrees (Diagnostic Code 5261).  The evidence does not support a rating in excess of 30 percent under either of these Diagnostic Codes.  Consequently, the preponderance of the evidence is against the claim for a rating in excess of 30 percent.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Extraschedular Ratings

Pursuant to 38 C.F.R. § 3.321(b)(1) (2015), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).

Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008). 

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors are marked interference with employment and frequent periods of hospitalization). 

The rating criteria fully contemplate the Veteran's disability as noted above, his symptomatology has consisted of loss of strength, weakness, easy fatigability, pain, impairment of coordination, inability to control movement, and loss of deep fascia or muscle substance.  His in-service wound was debrided, and treatment included 30 days in the hospital.  These symptoms are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is, therefore, not warranted.  38 C.F.R. § 3.321(b)(1).


ORDER

A rating of 30 percent, but no higher, for the Veteran's service-connected residuals of a gunshot wound, mild, left knee and left leg is granted effective September 17, 2009 (the date of receipt of the claim).   


REMAND

Hearing loss

The United States Court of Appeals for Veterans Claims (Court) vacated the Board October 2014 denial of this claim pursuant to a Joint Motion for Remand (JMR).  The parties to the JMR found that the record on appeal contained evidence indicating that Veteran reported feeling "'off balance' when standing up and trouble judging distance while walking," and that he "may run into walls," R. at 283-84 [Audiology Consult dated October 2009] and that he reported overall functional impairments of "difficulty hearing what's happening around him in life," [Private Audiology Report dated December 2009].   In a June 2011 VA examination, the examiner found that Veteran's bilateral hearing loss caused "significant effects" on his occupation, stating the impact was "poor social interactions; hearing difficulties."  Also, in a June 2014 VA examination, the examiner found that Veteran's bilateral hearing loss impacted his daily life, which included his ability to work.

The Court found that the Board failed to adequately explain why extraschedular consideration was not warranted.  The Board finds that, based on the June 2011 and June 2014 VA examiners' opinions as well as the credible contentions of the Veteran and others, the Veteran has provided sufficient evidence to warrant referral of his increased rating claim to the Director of Compensation and Pension Service for extraschedular consideration.


Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Refer the Veteran's claim for an initial compensable rating for bilateral hearing loss to the Director of Compensation and Pension Service for extraschedular consideration pursuant to the provisions of 38 C.F.R. § 4.16(b).
 
2.  Following the above development, review the claims file and readjudicate the Veteran's claim of entitlement to an initial compensable rating for bilateral hearing loss.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


